Citation Nr: 0329443	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  97-03 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to October 
1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 1996 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.


REMAND

The Board must address the Veteran's Claims Assistance Act of 
2000 (VCAA) that became law in November 2000.  The VCAA 
provides that VA shall make reasonable efforts to notify 
claimants of the relevant evidence necessary to substantiate 
a claim for benefits under laws administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir 2003).

A review of the claims file reveals that the veteran has not 
been properly notified of the provisions of the VCAA 
(especially as required by Quartuccio).  Therefore, it is 
apparent that the Board must remand this case to ensure that 
the veteran is properly notified of the VCAA and to determine 
whether all evidence needed to consider the claim has been 
obtained.  The veteran should be informed that 
notwithstanding any information previously provided, a full 
year is allowed to respond to a VCAA notice.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).

The Board further observes that the veteran did receive 
mental health counseling during service.  As such, the Board 
finds that he veteran should be afforded a psychiatric 
examination for the purposes of determining whether she 
suffers from PTSD.  38 C.F.R. § 3.159(4).  Further, as it 
appears that the veteran is receiving ongoing treatment for 
her psychiatric problems, records (dated from October 1996 to 
present) from the correctional facility where the veteran 
resides should be associated with the claims file.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the veteran of the 
provisions of the VCAA.  In particular, 
the veteran should be notified of any 
information, and any evidence not 
previously provided to VA, which is 
necessary to substantiate the claims on 
appeal and whether VA or the veteran is 
expected to obtain any such evidence 
(Quartuccio).  The veteran should also be 
apprised of the VCAA notice obligations 
in accordance with the aforementioned 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs.

2.  All pertinent medical treatment 
records concerning the veteran's 
psychiatric problems not already in the 
claims file should be made of record.

3.  An attempt should be made to arrange 
for the veteran to undergo a mental 
health examination for the sole purpose 
of determining whether the veteran 
suffers from PTSD (as defined by the 
diagnostic criteria from DSM-IV).  If the 
examiner determines that the veteran 
suffers from PTSD, the examiner should 
state whether the veteran's PTSD is the 
result of sexual trauma experienced 
during her military service.  The claims 
file should be made available to the 
physician for review in conjunction with 
the examination.

4.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




	                  
_________________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



